Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Ms. Heather Kleinhardt Reg. No. 72,784 on January 5, 2022.   The claims have been amended as follows:

45.	(Currently Amended) A network device, wherein the network device comprises a memory, a processor, an input interface, and an output interface, the memory, the processor, the input interface and the output interface are connected through a bus system, the memory is used for storing instructions, and the processor is used for executing the instructions stored in the memory to:											determine a time-frequency resource for transmitting a signal in a first frequency band corresponding to a first network device;								transmit through the output interface a signal to a first terminal device on the time-frequency resource; and										receive through the input interface first indication information;				determine the time-frequency resource according to the first indication information, wherein the first indication information is used for indicating a scheduling mode of each frequency domain unit in the first frequency band for the first network device; and 		determine the time-frequency resource according to the scheduling mode of each frequency domain unit, wherein the first indication information is sent based on interference caused by a second frequency band to the first frequency band, wherein the interference comprises at least one of harmonic interference or intermodulation interference, wherein the first frequency band is a new radio (NR) carrier, wherein the second frequency band is a long term evolution (LTE) carrier, and wherein a bit map is used to indicate each frequency domain unit in the first indication information, and the bit map comprises: x0, representing that the frequency domain unit is used for transmitting a signal, and x1, representing that the frequency 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461